Title: To Thomas Jefferson from Nicholas Biddle, 9 February 1822
From: Biddle, Nicholas
To: Jefferson, Thomas


                        
                        Andalusia Bucks Cy Penna
Feby 9. 1822
                    Nicholas Biddle presents his Compliments to Mr Jefferson, and takes the liberty of sending to him an Address, the chief object of which is to satisfy the farmers of this country that instead of responding over the inevitable loss of
			 foreign markets, they may repair it by improvements in their present husbandry.He will not intrude upon Mr Jefferson’s retirement by a wish that he should read this paper. He only desires to add it to his library as a mark of just respect from an American gentleman to a retired states man whose life has blended with singular felicity the active employments of public service with the calmer pursuits of agriculture & philosophy.